In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        (Filed: August 12, 2016)

* * * * * * * * * * * * * *                            *
DANIEL DRACH,                                          *
                                                       *        No. 15-350
                  Petitioner,                          *
                                                       *
v.                                                     *        Special Master Roth
                                                       *
SECRETARY OF HEALTH                                    *
AND HUMAN SERVICES,                                    *
                                                       *
                  Respondent.                          *
                                                       *
* * * * * * * * * * * * * *                            *

Tara C. O’Mahoney, Esq., Chicago-Kent College of Law, Chicago, IL, for petitioner.
Heather L. Pearlman, Esq., US Department of Justice, Washington, DC, for respondent.

                                 DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On April 7, 2015, Daniel Drach [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program.2 Petitioner alleges that he developed chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of receiving tetanus-
diphtheria-acellular pertussis (“Tdap”), measles-mumps-rubella (“MMR”), and combined
hepatitis A and hepatitis B (“Twinrix”) vaccines on January 22, 2014. See Stipulation, filed
August 11, 2016, at ¶¶ 1-4. Respondent denies that the Tdap, MMR, and/or Twinrix
vaccinations caused any of petitioner’s injuries. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On August 11, 2016, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, I agree that the
identified material fits within the requirements of that provision, I will delete such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
Respondent agrees to issue the following payment:

             A lump sum of $100,000.00 in the form of a check payable to petitioner, Daniel
             Drach. This amount represents compensation for all damages that would be available
             under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                                   s/ Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.

                                                         2